                      Case 1:18-cv-11819-RA Document 61 Filed 04/19/21 Page 1 of 2




                                              THE CITY OF NEW YORK
JAMES E. JOHNSON                             LAW DEPARTMENT                                  NICOLETTE PELLEGRINO
                                                                                              Assistant Corporation Counsel
Corporation Counsel                              100 CHURCH STREET                                    Phone: (212) 356-2338
                                                 NEW YORK, NY 10007                                     Fax: (212) 356-3509
                                                                                               Email: npellegr@law.nyc.gov


                                                                            April 19, 2021

        VIA E.C.F.
        Honorable Ronnie Abrams
        United States District Judge
        United States District Court
        Southern District of New York
        40 Foley Square
        New York, New York 10007

                 RE:     Brian Coleman v. City of New York, et al.,
                         18-CV-11819 (RA)

        Your Honor:

                        I am an Assistant Corporation Counsel in the Special Federal Litigation Division
        of the New York City Law Department and the attorney representing the City of New York and
        New York City Police Department Sergeant Johanny Beissel (collectively, “Defendants”) in the
        above referenced matter. Defendants write on behalf of the parties to update the Court as to the
        status of settlement.

                       By way of relevant background, on March 18, 2021, the Defendants wrote to the
        Court to respectfully inform the Court that the parties had reached a settlement agreement in this
        matter and to request that the Court adjourn all conferences and deadlines sine die. (See Dkt. No.
        59.)

                        On March 19, 2021, the Court granted the Defendants’ application, and directed
        the parties to, by no later than April 19, 2021, “update the Court as to the status of settlement.”
        (See March 19, 2021 Dkt. Entry.)

                       Since filing their March 18, 2021 Letter Application, the Defendants drafted the
        necessary settlement paperwork and mailed the paperwork to Plaintiff for his review, execution,
        and return. However, though the paperwork was mailed to Plaintiff over two weeks ago, Plaintiff
        recently informed the undersigned that he has still not received the settlement paperwork. Thus,
        the Defendants are in the process of printing and mailing another set of the settlement paperwork
            Case 1:18-cv-11819-RA Document 61 Filed 04/19/21 Page 2 of 2




to Plaintiff. 1

                  Defendants thank the Court for its consideration.

                                                         Respectfully submitted,

                                                         __/s/ Nicolette Pellegrino         .
                                                         Nicolette Pellegrino
                                                         Assistant Corporation Counsel
                                                         Special Federal Litigation Division

CC:      VIA FIRST CLASS MAIL
         Mr. Brian Coleman
         Plaintiff Pro Se
         200 E. 131 Street, 6B
         New York, New York 10037




1
  Due to the ongoing circumstances surrounding the Coronavirus Pandemic, defense counsel has been
directed to work from home. While defense counsel’s office does have a plan in place to print and mail
certain items, and though defense counsel has submitted a request for the settlement paperwork to be
printed and mailed again to Plaintiff, she has not yet received confirmation that the documents have again
been printed and mailed. Nevertheless, defense counsel anticipates that the paperwork will be printed and
mailed again to Plaintiff this week.

                                                   2
